Name: Commission Regulation (EEC) No 3467/85 of 9 December 1985 re-establishing the levying of the customs duties applicable to ethylene glycol falling within subheading 29.04 C ex I, originating in Saudi Arabia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 332/32 Official Journal of the European Communities 10 . 12. 85 COMMISSION REGULATION (EEC) No 3467/85 of 9 December 1985 re-establishing the levying of the customs duties applicable to ethylene glycol falling within subheading 29.04 C ex I , originating in Saudi Arabia to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3562/84 apply charged thereagainst ; whereas it is appropriate to re-establish the levying of customs duties in respect of the products in question against Saudi Arabia, HAS ADOPTED THIS REGULATION : Article 1 As from 12 December 1985, the levying of customs duties, suspended pursuant to Regulation (EEC) No 3562/84 shall be pursuant to on imports into the Community of the following products originating in Saudi Arabia : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3562/84 of 18 December 1984 applying generalized tariff prefe ­ rences for 1985 in respect of certain industrial products originating in developing countries ('), and in particular Article 13 thereof, Whereas, pursuant to Articles 1 and 1 0 of that Regulation , suspension of customs duties shall be accorded to each of the countries or territories listed in Annex III other than those listed in column 4 of Annex I, within the frame ­ work of the preferential tariff ceiling fixed in column 9 of Annex I ; Whereas, as provided for in Article 11 of that Regulation , as soon as the individual ceilings in question are reached at Community level , the levying of customs duties on imports of the products in question originating in each of the countries and territories concerned may at any time be re-established ; Whereas, in the case of ethylene glycol , falling under subheading 29.04 C ex I, the individual ceiling was fixed at 547 000 ECU ; whereas, on 9 December 1985, imports of these products into the Community, originating in Saudi Arabia, reached the ceiling in question after being CCT heading No Description 29.04 C ex I (NIMEXE code 29.04-61 ) Ethylene glycol Article 2 This Regulation shall enter into force on the second day following its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 December 1985. For the Commission COCKFIELD Vice-President (') OJ No L 338 , 27. 12 . 1984, p. 1 .